United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Surfside Beach, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John C. Bacot, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1926
Issued: March 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 15, 2006 appellant, through his attorney, filed a timely appeal from a July 21,
2006 nonmerit decision denying his request for reconsideration.1 As the last merit decision in
this case was issued on August 3, 2005, the Board lacks jurisdiction to review the merits of this
case.2 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the July 21,
2006 nonmerit decision.
ISSUE
The issue is whether the Office properly denied his request for reconsideration of the
merits of his claim under 5 U.S.C. § 8128.

1

The appeal was postmarked August 10, 2006.

2

20 C.F.R. §§ 501.2(c) and 501.3.

FACTUAL HISTORY
On June 13, 2005 appellant, then a 50-year-old letter carrier, filed an occupational disease
claim alleging that he sustained “mental status changes, confusion, back pain, shortness of
breath, numbness [and a] repetitive motion injury to [the] right shoulder” due to factors of his
federal employment. He related that he injured his leg and left shoulder when he “fell at the top
of a stairway” on May 18, 2005. Appellant stopped work on May 23, 2005 and did not return.
Appellant submitted hospital discharge summaries signed by a nurse dated May 25 and
June 2, 2005. On June 24, 2005 the Office requested that he submit additional supporting factual
evidence, including a detailed description of the employment factors to which he attributed each
claimed condition. Appellant submitted a form report dated June 15, 2005 from Dr. Karen
McCutcheon, who specializes in family practice. Dr. McCutcheon diagnosed a shoulder strain.
She responded “yes” that the history of injury corresponded to that provided on the form of
appellant falling while delivering packages on the second floor. Dr. McCutcheon also noted that
he had auditory hallucinations. She opined that appellant was unable to work.
On July 12, 2005 appellant informed the Office that both he and his physician believed
that his May 18, 2005 fall caused changes in his mental status and shortness of breath. He
further indicated that he and Dr. McCutcheon believed that he sustained a repetitive motion
injury to his right shoulder at work which began in August 2004.
In a form report dated July 19, 2005, Dr. McCutcheon diagnosed rotator cuff tendinitis
and found that appellant was totally disabled from June 15, 2005 to the present. She noted a
history of injury as appellant falling down stairs and injuring his right shoulder.
Dr. McCutcheon checked “yes” that the condition was caused or aggravated by employment.
On July 20, 2005 the employing establishment noted that appellant was claiming an
additional traumatic injury resulting from his May 18, 2005 fall at work. The employing
establishment indicated that appellant had an accepted left shoulder condition under file number
062142971.3
By decision dated August 3, 2005, the Office found that appellant had not established that
he sustained an injury in the performance of duty. It found that he had not established that the
implicated employment factors occurred as alleged and had not submitted sufficient medical
evidence to establish a diagnosed condition resulting from employment. The Office further
determined that appellant had not established a consequential injury resulting from his fall at
work on May 18, 2005.
On July 12, 2006 appellant requested reconsideration of his claim. He noted that he was
submitting a psychological evaluation and the letter from Mr. Swain. By decision dated July 21,
3

In a statement received by the Office on July 25, 2005, Edworth Swaim Jr., a union president, related that
appellant telephoned him on May 18, 2005 after he fell down stairs while delivering mail. He injured his back,
shoulder and possibly knees and head. Subsequent to the fall, Mr. Swaim observed changes in appellant’s mood,
physical condition and memory. On May 23, 2005 appellant telephoned Mr. Swaim sounding confused and ill. He
was admitted to the hospital that date and again on May 31, 2005. Mr. Swaim reported that since his fall appellant
was confused, unable to concentrate and forgetful.

2

2006, the Office denied appellant’s request for reconsideration on the grounds that the evidence
was insufficient to warrant reopening his claim for merit review.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,4 the Office’s regulations provide that a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) submit relevant and
pertinent new evidence not previously considered by the Office.5 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.6 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.7
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.8 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.9 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.10
ANALYSIS
Appellant requested reconsideration and asserted that he was submitting a psychological
evaluation. The case record, however, does not contain a copy of the evaluation. He also
resubmitted the letter from Dr. Swain already of record. However, evidence that repeats or
duplicates evidence already in the case record has no evidentiary value and does not constitute a
basis for reopening a case.11
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by the Office or submit new

4

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application.”
5

20 C.F.R. § 10.606(b)(2).

6

20 C.F.R. § 10.607(a).

7

20 C.F.R. § 10.608(b).

8

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

9

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

10

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

11

Freddie Mosley, 54 ECAB 255 (2002).

3

and relevant evidence not previously considered. As he did not meet any of the necessary
regulatory requirements, he is not entitled to further merit review.
On appeal appellant, through his attorney, contends that he submitted a
neuropsychological evaluation to the Office with his request for reconsideration. As noted,
however, the case record does not contain a copy of the evaluation.12
CONCLUSION
The Board finds that the Office properly denied his request for reconsideration of the
merits of his claim under 5 U.S.C. § 8128.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 21, 2006 is affirmed.
Issued: March 26, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

12

Appellant submitted evidence subsequent to the Office’s July 21, 2006 decision. The Board has no jurisdiction
to review this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c). Appellant can submit this evidence to
the Office with a request for reconsideration under 5 U.S.C. § 8128.

4

